REPUBLIQUE DU CONGO

‘
MINISTERE DE L'ECONOMIE FORESTIERE
Unité" Travail" Progrès

ET DE L'ENVIRONNEMENT

CABINET
DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

DIRECTION DES FORET

CAHIER DE CHARGES PARTICULIER
Relatif à la Convention de Transformation industrielle, conclue entre le
Gouvernement Congolais et la Société Forestière et Industrielle de Léboulou,

pour la mise en valeur de l'Unité Forestière d'Exploitation Léboulou située
dans l'UFA Sud 5 (Kibangou)

Article premier : L'organigramme général de la société, joint en annexe, se présente
de la manière suivante

- un Gérant

une direction technique, ayant sous $a tutelle

< un Service d'exploitation forestière

* une Cellule d'aménagement

«un Service de transformation des bois
+ un Service mécanique et entretien
«un Service commercial

«un Service administratif et du personnel

Article 2 La société s'engage à recruter des cadres du corps des agents des eaux
et forêts. suivant le calendrier ci-dessous

2003 un poste d'encadrement :
2004 : un poste d'encadrement ;
2005 un poste d'encadrement

Article 3 La société s'engage, à qualification, compétence et expérience égales. à
recruter en priorité les travailleurs et les cadres de nationalité congolaise.
Les cadres expatriés ont pour «mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au

niveau local ou à l'étranger.

A cet effet, la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation

article 4: La porièté s'engage à construire pour ses travailleurs une base-vie
comprenant

-_ uneinfirmerie ;

- un économat
un système d'adduction d'eau potable :
une case de passage équipée et meublée pour les agents des eaux et forêts.
selon un plan à définir avec la Direction Générale de l'Economie Forestière

La base-vie devra être électrifiée et dotée d'une antenne parabolique

article 5:les investissements prévisionnels, définis en fonction des objectifs à
atteindre, aussi bien en matière de production de grumes que de transformation
industrielle de bois, Se chiffrent à 3.207.000 000 F CFA sur une période de 5ans

Le calendrier de réalisation de ces investissements est présenté en annexe

Article 6 : Le volume maximum annuel (VMA) de l'UFE sera déterminé dans le cadre
de la réalisation des travaux d'inventaire

Article 7 : Le calendrier technique de production et de transformation des grumes se
présente comme suit

DESIGNATION | ANNEES
[2003 [2004 12005 _
Production grumière il
Volume-füt ! 25.000! 25.000 50.000
[Volume Ï Fe
commercialisable | 16.250 16.250 | 32.500
Grumes expos 16.250 | | DE
Grumes entrées | l 5 16.250 32 500
usine l
“Éciages vers I s 5700!
Sciages séchés Î s =|

S'agissant de la production grumière, le volume commercialisable représente 65%
du volume — füt

Les prévisions de production seront modifiées à l'issue de l'adoption du plan
d'aménagement durable de l'UFE Léboulou

Article 8: La coupe annuelle sera de préférence d'un seul tenant Toutefois. elle
pourrait être repartie en un ou plusieurs tenants dans les zones d'exploitation difficile
{montagnes où marécages)

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont
celles indiquées par les textes réglementaires en matière forestière en vigueur

Article 10: Les diamètres minima  d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11. La création des infrastructures routières dans l'unité forestière
d'exploitation ne devra nullement donner lieu à l'installation anarchique des villages
et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de feux de brousse et des dégâts sur les écosystèmes forestiers
(défrichements anarchiques, braconnage etc...)

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et
campements lé long des routes et pistes forestières ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales

Article 12: Les activités agro-pastorales seront entreprises autour des bases-vies
des travailleurs, afin de contrôler les défrichements et assurer l'utilisation rationnelle
des terres

Ces activités seront réalisées suivant un plan approuvé par la Direction Régionale de
l'Economie Forestière du Niari qui en assurera le suivi et le contrôle

Article 13: Conformément aux dispositions de l'article 22 de la convention, la
société s'engage à livrer le matériel et à réaliser les travaux ci-dessous présentés au
profit de l'Administration forestière et de la Préfecture du Niari

A. Contribution à l'équipement de l'Administration des Eaux et Forêts

En permanence :

livraison de 2000 litres de gazoil, chaque année, à la Direction Régionale de
l'Economie Forestière du Niari et à la Direction Régionale de l'Economie
Forestière de la Bouenza, soit 1000 litres par Direction Régionale

û
A la signature «

livraison d'un appareil radiophonique à la Direction Générale de l'Economie
Forestière ;

livraison d'une machine à dactylographier, grand modèle, de marque olympia
à la Direction Générale de l'Economie Forestière

|
Décembre 2002 :

-_ paiement des frais relatifs à la réalisation des travaux d'inventaire de l'UFE
Léboulou, évalués à de F CFA 21.605.650.

Année 2003 :

3 trimestre

-_ Construction de deux logements, selon un plan à convenir avec la Direction
Générale de l'Economie Forestière, pour les agents de la Brigade des Eaux et
Forêts de Makabana, à hauteur de F CFA 20 millions.

Année 2004 :

2°_trimestre

_ Contribution à la construction du mur de la Direction Régionale du Niari. à
hauteur de F CFA 15 millions

Année 2005 :

1% trimestre

- livraison d’un groupe électrogène de 4,5 KVA à la Direction Générale de
l'Economie Forestière

livraison d'une moto tout terrain, avec casque de protection, à la Direction
Générale de l'Economie Forestière ;

ivraison d’un ordinateur avec imprimante et onduleur à la Direction Générale
de l'Economie Forestière

B- Contribution au développement socio-économique de la région du Niari
En permanence :

\

livraison de 500 litres de gazoil. chaque année, à la . ?
__ entretien du tronçon routier Kimbangou-Kiti

Année 2003 :
livraison d'une machine à écrire à la Sous-préfecture de Kibangou
livraison d'une machine à rénéotyper à la Sous préfecture de Kibangou ,

| : .
-_ équipement du collège €: de l'école primaire de Léboulou en tables-bancs

Année 2004 :

réfection du CEG de Kibangou à hauteur de F CFA Dix millions et
équipement en table-bancs :

Livraison d'un ordinateur avec imprimante à la Préfecture du Niari
Année 2005 :

livraison d'un groupe électrogène de 50 KVA à la Sous-préfecture de Kibangou

Article 14: le présent cahier de charges particulier est d'application obligatoire
conformément à l'article 72 de la loi n° 16-2000 du novembre 2000, portant code

forestier

Fait à Brazzaville, le 50 Octobre 206?

Pour la société Pour le Gouvernement

Le Gérant,

Le Ministre de l'Economie Forestière
et de l'Environnement

CA

KONG ING TEE

Annexe 1 : INVESTISSEMENTS PROVISIONNELS
4- Matériel d'Exploitation Forestière et de Transport

Années  étAnnée | 2e Année 4e Année se Année

| Capacité de production 5.000 25.000 50.000 50,000 ù
Matériel et investissement |. Quantité Valeur |. Quantité Valeur : Valeur | Quant Sete
Frais de 1° ‘installation 10.000 - : ES D 4
Construction route

Tracteur à chenille ol 180.000 - - - > - - = -
Niveleuse 140 G 0! 60.000 - 0! 60.000

Camion Benne o! 35.000 - 3 : - :

Production grumes

Tincteurs sehenile ol 180.000 ol 180.000 . :

Tracteur à pneus o 150.000 Ë # - 5

Chargeur 966 C vl 140.000 : - - 3

Camions grumiers oi 170.000 0! 170.000 170.000 : : -
Véhicules de liaison Pick up El 25.000 o1 25.000 - :

Camion Benne gi 35.000 - - - -

Porte char m 40.000 - = - -

i Camion citeme ot 30.000 - = -

Système de communication 01 3.000 - = -

Pièce de rechange - 4.000 . 6.000 ss 10.000 = 10.000 - 10.000
Tronçonneuses 13 3.000 D 2.000 - - . L

Fonds de roulement - 10.000 - 15.000 15.000 15.000 . 15.00 ©
[Sous-Total 1 =. | 107500 [7 598.000 - |__255000 = 25.000 - 25.000

UK

ji
2- Equipement de Transformation
Unité = 1.000 FCFA

“Année

5° Année

eur
01 400.000

Scierie 6

Scie de refente

Scie de tête diamètre 1600
Déligneuses multilames
Ebouteuses

Decks rouleaux transferts
Utitités

Air comprimé (compresseur)
Aspirateur et moteur
“Ensemble tuyauterie

Salle Affütage

-Affüteuse

-Biseauteuse

-Banc de planage
-Machine à stelliter
-Appareil à braser

Groupe électrogène 500 K va
“Montage scierie - a 250.000
Chargeur type CAT 15.000
Chargeur frontal ( manitou) o1 60.000
Fonds de roulement oi 30.000

- Pièces de rechange 20.000 - 20.000 - 20.000 : 20.000
Matériel de séchage, séchoir 15.000 15.000 - 20.090 - 20.000
(4 cellules de 250 m'/mois de où 180.000

capacité )
Menuiserie
fonds de roulement o1 40 000
Pièces détachées

Matériel et investissement Quantité |__ Valeur [Quantité

|_ Quantité

3.000 3.000
3000 | 3.000 É
41 000 46.C00

16.000

3- Construction base Vie et Site Industriel

2 Année _ 3° Année 4 Année

Quantité | Valeur

Spécifications _|Quantité|_ Valeur Quantité | Valeur. | Quantité |_Valeur _| Qu té,
- Travaux génie civil ( - 40.000

terrassements et
fondations)
- Adduction d'eau +

8.000

- Construction hangar, -
atelier mécanique 40.000
+ garage

- Bâtiment scierie centrale
énergie et base vie 180.000 s
* Logement cadres

+ Logements ouvriers

* Bureaux administratifs
* Ameublement

|: Equipements bureaux |
+ Infrastructures sociales et
sanitaires

- Ecole à cycle complet + 01 10.000
CEG
- Infrastructures sportives 2.000

Sous-Total 3 _268.000 12.000 : : :

Total général ( Total 1.343.000 1.426.000 296.000 71.000 71.000

ANNEXE Il: EFFECTIFS DU PERSONNEL

POSTES EMPLOIS EMPLOIS À CREER Lo
EXISTANTS | ANNEE | ANNEE ANNEE PANNEE T ANNEE
l il ul IV V

as | —
1- Direction Générale |

|

|

Directeur Général 1
Chef du personnel |
Chet comptable | n
Agents du service solde -
Agents du service commercial = |
Agents du service personnel - |
Drrecteur technique = |
Secrétaire -
Infirmier -
— Chauffeurs de liaison direction #
Planton - |
Manœuvre .
Chef de service commercial Ê
Opérateur de phonie | -

NamsNsmmmmms st

Agence de Dolisie

Chef d'agence - Lo Lo |
Collaborateurs - | L 2: |

Total 1 | 1 | 49 2
2.- Exploitation forestière | mans mes mer

Chef d'exploitation
Chef de chantier = 1 |

Prospection

Chef d'équipe | |
Prospecteur ; |
Layonneurs | - |
Canographe | : |

Construction et entretien des routes |
Chef d'équipe | &
Conducteurs D 7 G =
Aides — conducteurs | -
Abatteurs | =
Aides — abatteurs | -
conducteurs niveleuse -
chauffeurs camion benne | -

sims
production grumière

Abaiteurs
Marqueurs souches
Cubeur forêt
Compteur pisteur
Lronçonneuse forêt

Débardage |

Conducteurs D 7G

Aides conducteurs
Conducteur tracteur à pneu
Aides conducteur
Conducteur chargeur 966
Aide conducteur

} Parce à grumes

Cubeurs
Tronçonneur
Numéroteur
Poseur d'esses

s++:8R © © 1 w ©

2 a po

NS

Roulage (chauffeurs grumiers)

Chauffeurs
Aide

Serviteur et liaison

Chauffeurs benne
Chauffeur porte char
Chauffeur camion citerne

Atelier

Chef mécanicien
Mécanicien caterpillar
Aide mécanicien
Mécanicien véhicule léger
Aide mécanicien
Gardiens

Soudeur

Magasinier / pompiste
_Electriciens Autos

N = © & +R © &

Sous-Total 2

- Scierie

3.1.-Production

Chef de scierie

Chefs d'équipe

Scieurs

Aide scieur

Palonnier griffeurs
« Ebouteur

Marqueur

Cubeur !
Classeur

Manœæuvre

Conducteur élévateur manitou
Conducteur changeur type CATER

DNÉNNNERORN

4- Afftage

- Chef affüteur

= -Machine à rectifier
-Machine à stelliter
-Appareil à braser
-Biscouteuse
-Planage
-Soudeur
-Cercieur

CENENECECEURTES

7 Sous-Total 3

58

6- Menuiserie
Chef d'unité
Adjoint
-Machinistes
“Aides machinistes
affüteur

Total menuiserie 5

[Total Général (1+2+3+4)

